               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

DANAHER CORPORATION,

                      Plaintiff,
                                                   Case No. 19-CV-1794-JPS
v.

GARDNER DENVER, INC. and
MICHAEL WEATHERRED,                                                ORDER

                      Defendants.


        On December 18, 2019, the parties in this case filed a stipulation for

the entry of a protective order, with a stipulated proposed order attached.

(Docket #14). The parties request that the Court enter such an order

because this case involves trade secrets and discovery will entail the

disclosure of “documents and information that one or more parties

believes is confidential, proprietary, private, commercially sensitive,

and/or a trade secret.” Id. at 1. Federal Rule of Civil Procedure Rule 26(c)

allows for an order “to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense” including

“requiring that a trade secret or other confidential research, development,

or commercial information. . .be revealed only in a specified way.” Fed. R.

Civ. P. 26(c)(1)(G); see also Civ. L.R. 26(e).

        Protective orders are an exception to the general rule that pretrial

discovery must occur in the public eye. Am. Tel. & Tel. Co. v. Grady, 594

F.2d 594, 596 (7th Cir. 1979); Citizens First Nat’l Bank of Princeton v.

Cincinnati Ins. Co., 178 F.3d 943, 945–46 (7th Cir. 1999). Litigation must be

“conducted in public to the maximum extent consistent with respecting



 Case 2:19-cv-01794-JPS Filed 12/30/19 Page 1 of 9 Document 21
trade secrets. . .and other facts that should be held in confidence.” Hicklin

Eng’r, L.C. v. Bartell, 439 F.3d 346, 348 (7th Cir. 2006).

        Nonetheless, the Court can enter a protective order if the parties

have shown good cause and that the order is narrowly tailored to serve

that cause. Fed. R. Civ. P. 26(c); Citizens First, 178 F.3d at 945; Jepson, Inc. v.

Makita Elec. Works, Ltd., 30 F.3d 854, 858 (7th Cir. 1994) (even when parties

agree to the entry of a protective order, they still must demonstrate the

existence of good cause). The Court can find that even broad, blanket

orders are narrowly tailored and permissible when it finds that two factors

are satisfied:

                 (1) that the parties will act in good faith in designating
                 the portions of the record that should be subject to the
                 protective order; and

                 (2) that the order explicitly allows the parties to the
                 case and other interested members of the public to
                 challenge the sealing of documents.

Cty. Materials Corp. v. Allan Block Corp., 502 F.3d 730, 740 (7th Cir. 2006).

        The Court finds that the parties have requested the protective

order in this case in good faith. The parties report that this case will entail

the disclosure of potentially proprietary information related to the dispute,

including trade secrets, which could be injurious to the parties if revealed

to the public. (Docket #14 at 1–2). Thus, the Court is satisfied that there

exists a sufficient basis for the requested protective order.

        Because the parties’ proposed protective order adequately

complies with the standards set forth above, the Court will enter an order

based on the parties’ submission. The Court has changed language in the

maintenance of confidentiality section, explaining that parties should use

their judgment to determine the best way to protect confidential


                           Page 2 of 9
 Case 2:19-cv-01794-JPS Filed 12/30/19 Page 2 of 9 Document 21
information in submitted documents, including, if needed, by redactions.

See infra Section 3.2. The Court also made a slight modification to the

language in the section discussing challenges to confidentiality

designations, explaining that a party challenging a designation of

confidentiality must meet and confer with the producing party in good

faith. See infra Section 4.

        Accordingly,

        IT IS ORDERED that: pursuant to Fed. R. Civ. P. 26(c) and Civil L.

R. 26(e):

        1.     DESIGNATION OF CONFIDENTIAL OR ATTORNEYS’

EYES ONLY INFORMATION.

        Designation of information under this Order must be made by

placing or affixing on the document or material, in a manner that will not

interfere     with   its   legibility,   the   words   “CONFIDENTIAL”     or

“ATTORNEYS’ EYES ONLY.”

        1.1    One who produces information, documents, or other

material may designate them as “CONFIDENTIAL” when the person in

good faith believes they contain trade secrets or nonpublic confidential

technical, commercial, financial, personal, or business information.

        1.2    One who produces information, documents, or other material

may designate them as “ATTORNEYS’ EYES ONLY” when the person in

good faith believes that they contain particularly sensitive trade secrets or

other nonpublic confidential technical, commercial, financial, personal, or

business information that requires protection beyond that afforded by a

CONFIDENTIAL designation.

        1.3    Except for information, documents, or other materials

produced for inspection at the party’s facilities, the designation of


                           Page 3 of 9
 Case 2:19-cv-01794-JPS Filed 12/30/19 Page 3 of 9 Document 21
confidential information as CONFIDENTIAL or ATTORNEYS’ EYES

ONLY must be made prior to, or contemporaneously with, their

production or disclosure. In the event that information, documents, or

other materials are produced for inspection at the party’s facilities, such

information, documents, or other materials may be produced for

inspection before being marked CONFIDENTIAL or ATTORNEYS’ EYES

ONLY. Once specific information, documents, or other materials have

been designated for copying, any information, documents, or other

materials containing confidential information will then be marked

CONFIDENTIAL or ATTORNEYS’ EYES ONLY after copying but before

delivery to the party who inspected and designated them. There will be no

waiver of confidentiality by the inspection of confidential information,

documents, or other materials before they are copied and marked

confidential pursuant to this procedure.

       1.4   Portions of depositions of a party’s present and former

officers, directors, employees, agents, experts, and representatives will be

deemed confidential only if designated as such when the deposition is

taken or within 30 days of receipt of the deposition transcript.

        1.5 If a party inadvertently produces information, documents, or

other material containing CONFIDENTIAL or ATTORNEYS’ EYES ONLY

information without marking or labeling it as such, the information,

documents, or other material shall not lose its protected status through

such production and the parties shall take all steps reasonably required to

assure its continued confidentiality if the producing party provides

written notice to the receiving party within 10 days of the discovery of the

inadvertent production, identifying the information, document, or other

material in question and of the corrected confidential designation.


                           Page 4 of 9
 Case 2:19-cv-01794-JPS Filed 12/30/19 Page 4 of 9 Document 21
       2.      DISCLOSURE        AND      USE      OF      CONFIDENTIAL

INFORMATION. Information, documents, or other material designated

as CONFIDENTIAL OR ATTORNEYS’ EYES ONLY under this Order

must not be used or disclosed by the parties or counsel for the parties or

any persons identified in subparagraphs 2.1 and 2.2 below for any

purposes whatsoever other than preparing for and conducting the

litigation in which the information, documents, or other material were

disclosed (including appeals).

       2.1     CONFIDENTIAL INFORMATION. The parties and counsel

for the parties must not disclose or permit the disclosure of any

information,      documents,     or   other     material    designated   as

“CONFIDENTIAL” by any other party or third party under this Order,

except that disclosures may be made in the following circumstances:

               2.1.1   Disclosure may be made to employees of counsel for

     the parties who have direct functional responsibility for the

     preparation and trial of the lawsuit. Any such employee to whom

     counsel for the parties makes a disclosure must be advised of, and

     become subject to, the provisions of this Order requiring that the

     information, documents, or other material be held in confidence.

               2.1.2 Disclosure may be made only to employees of a party

     required in good faith to provide assistance in the conduct of the

     litigation in which the information was disclosed who are identified

     as such in writing to counsel for the other parties in advance of the

     disclosure of the confidential information, documents, or other

     material.

               2.1.3   Disclosure may be made to court reporters engaged

     for depositions and those persons, if any, specifically engaged for the


                           Page 5 of 9
 Case 2:19-cv-01794-JPS Filed 12/30/19 Page 5 of 9 Document 21
      limited purpose of making copies of documents or other material.

      Before disclosure to any such court reporter or person engaged in

      making copies, such reporter or person must agree to be bound by

      the terms of this Order.

             2.1.4   Disclosure may be made to consultants, investigators,

      or experts (collectively “experts”) employed by the parties or

      counsel for the parties to assist in the preparation and trial of the

      lawsuit. Before disclosure to any expert, the expert must be informed

      of and agree to be subject to the provisions of this Order requiring

      that the information, documents, or other material be held in

      confidence.

             2.1.5   Disclosure may be made to deposition and trial

      witnesses in connection with their testimony in the lawsuit and to

      the Court and the Court’s staff.

             2.1.6   Disclosure may be made to persons already in lawful

      and legitimate possession of such CONFIDENTIAL information.

       2.2   ATTORNEYS’ EYES ONLY INFORMATION. The parties

and counsel for the parties must not disclose or permit the disclosure of

any   information,    documents,    or   other   material   designated   as

“ATTORNEYS’ EYES ONLY” by any other party or third party under this

Order to any other person or entity, except that disclosures may be made

in the following circumstances:

             2.2.1   Disclosure may be made to counsel and employees of

      counsel for the parties who have direct functional responsibility for

      the preparation and trial of the lawsuit. Any such employee to whom

      counsel for the parties makes a disclosure must be advised of, and




                           Page 6 of 9
 Case 2:19-cv-01794-JPS Filed 12/30/19 Page 6 of 9 Document 21
     become subject to, the provisions of this Order requiring that the

     information, documents, or other material be held in confidence.

            2.2.2   Disclosure may be made to court reporters engaged

     for depositions and those persons, if any, specifically engaged for the

     limited purpose of making copies of documents or other material.

     Before disclosure to any such court reporter or person engaged in

     making copies, such reporter or person must agree to be bound by

     the terms of this Order.

            2.2.3   Disclosure may be made to consultants, investigators,

     or experts (collectively “experts”) employed by the parties or

     counsel for the parties to assist in the preparation and trial of the

     lawsuit. Before disclosure to any expert, the expert must be informed

     of and agree to be subject to the provisions of this Order requiring

     that the information, documents, or other material be held in

     confidence.

            2.2.4   Disclosure may be made to deposition, preliminary

     injunction, and trial witnesses in connection with their testimony in

     the lawsuit and to the Court and the Court’s staff.

            2.2.5   Disclosure may be made to persons already in lawful

     and legitimate possession of such ATTORNEYS’ EYES ONLY

     information.

3.    MAINTENANCE OF CONFIDENTIALITY. Except as provided in

subparagraph 2, counsel for the parties must keep all information,

documents, or other material designated as confidential that are received

under this Order secure within their exclusive possession and must place

such information, documents, or other material in a secure area.




                           Page 7 of 9
 Case 2:19-cv-01794-JPS Filed 12/30/19 Page 7 of 9 Document 21
       3.1    All copies, duplicates, extracts, summaries, or descriptions

(hereinafter referred to collectively as “copies”) of information,

documents, or other material designated as confidential under this Order,

or any portion thereof, must be immediately affixed with the words

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” if not already

containing that designation.

       3.2    To the extent that any answers to interrogatories, transcripts

of depositions, responses to requests for admissions, or any other papers

filed or to be filed with the Court reveal or tend to reveal information

claimed to be confidential, those papers must be redacted only to the extent

necessary. If the parties seek to seal or restrict a document, either in part or in

full, they must file a motion to seal or restrict that document, together with a

redacted copy on the record. They must also simultaneously file unredacted

copies under seal or restricted with the Clerk of Court via the CM-ECF

system. The parties shall act in good faith in designating records to be filed,

in whole or in part, under seal or as a restricted document. If a Court filing

contains information, documents, or other materials that were designated

“CONFIDENTIAL” or “ATTORNEYS' EYES ONLY” by a third party, the

party making the filing shall provide notice of the filing to the third party.

4.     CHALLENGES           TO     CONFIDENTIALITY            DESIGNATION.

Nothing in this order shall constitute a stipulation or admission by any

non-designating party that any particular document is in fact

CONFIDENTIAL or properly designated as ATTORNEYS’ EYES ONLY.

A party or any interested member of the public may challenge the

designation of confidentiality by motion. The movant must accompany

such a motion with the statement required by Civil L.R. 37 indicating that

the movant met and conferred with the producing party in good faith


                           Page 8 of 9
 Case 2:19-cv-01794-JPS Filed 12/30/19 Page 8 of 9 Document 21
regarding the challenge to the confidentiality designation. The designating

party bears the burden of proving that the information, documents, or

other material at issue are properly designated as confidential. The Court

may award the party prevailing on any such motion actual attorney fees

and costs attributable to the motion.

5.    CONCLUSION OF LITIGATION. At the conclusion of the

litigation, a party may request that all information, documents, or other

material not filed with the Court or received into evidence and designated

as CONFIDENTIAL or ATTORNEYS’ EYES ONLY under this Order must

be returned to the originating party or, if the parties so stipulate,

destroyed, unless otherwise provided by law. Notwithstanding the

requirements of this paragraph, a party may retain a complete set of all

documents filed with the Court, subject to all other restrictions of this

Order.

         Dated at Milwaukee, Wisconsin, this 30th day of December, 2019.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                           Page 9 of 9
 Case 2:19-cv-01794-JPS Filed 12/30/19 Page 9 of 9 Document 21
